Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 2, 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US  20090134285) in view of Sachen (US 20040195471) and Hung (US 20150342351; Hung2)
With regard claim 1, Hung discloses A monitor stand (abstract; fig 1-8) comprising: a first arm for coupling to a first monitor; a second arm for coupling to a second monitor (at least fig 3, first/second arms and monitors on both sides); an upper column coupled to the first and second arms (at least fig 3-4, the upper column including 313 and associated parts as discussed in the following rejection; the upper column coupled to the first and second arms); and a lower column supporting the upper column (at least the structure included 414 and associated parts as discussed in the following rejection; Examiner consider as a lower column), wherein the first arm, the second arm, and the upper column are configured to rotate around a rotation axis (at least fig 3) offset from a longitudinal center axis (at least fig 3-4, the longitudinal center axis of column (at least 414) is in either a horizontal direction or the axis ; either one of the center axis is offset from the rotation axis) of the lower column to fold or unfold the monitor stand between an open position and a closed position (see fig 3-8). 
Hung lacks teaching upper column supporting the first and second arms and fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate. Examiner’s note: Hung clearly teaches the lower column supporting the upper column (paragraph [26]-[30]).  However, there is no structure of the upper column under the lower column to further support the lower column. 
Sachen teaches a hinge with upper and lower columns structure comprising: upper column supporting the lower column (at least fig 2, there are multiple hinge structures such as 16, 12 and/or even the 17; these hinge structure comprising a lower column in a middle of the hinge and the other column structure sandwiched the middle column structure; both columns are interacted and supported to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the upper column structure to have two portions to sandwich the lower column) and modify to previous discussed structure (modified to the primary art’s upper/lower columns) so as to further improve the rotating structure of the modified structure. 
Hung in view of Sachen lacks teaching: fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate.
Hung2 teaches a stand structure allowed fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate. (at least fig 4, the lower column structure portion pointed by label 4 is the lower column which allow the arm portion, 5 and/or 51, to rotate while the lower column does not rotate.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modified, at least, the lower column with another rotation join) and modify to previous discussed structure (modify to the previous discussed lower column) so as to further increase more configuration flexibility of the modified structure. 

With regard claim 10, Hung further disclosed A monitor stand (abstract; fig 1-8) comprising: a first arm coupled to a first monitor; a second arm coupled to a second monitor (at least fig 3, first/second arms and monitors on both sides); a column coupled to the first and second arms (at least fig 3-4, the column 414), wherein the first arm, the second arm, and the column are configured to rotate around a rotation axis (at least the axis shown in fig 3) offset from a longitudinal center axis (at least fig 3-4, the longitudinal center axis of column (at least 414) is in either a horizontal direction or the axis; either one of the center axis is offset from the rotation axis) of the column to fold or unfold the monitor stand between an open position and a closed position (abstract, Fig 1-5). 
Hung lacks teaching the column supporting the first and second arms and fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate.. Examiner’s note: Hung clearly teaches the lower column supporting the upper column (paragraph [26]-[30]).  However, there is no structure of the upper column under the lower column to further support the lower column. 
Sachen teaches a hinge with upper and lower columns structure comprising: upper column supporting the lower column (at least fig 2, there are multiple hinge structures such as 16, 12 and/or even the 17; these hinge structure comprising a lower column in a middle of the hinge and the other column structure sandwiched the lower column structure; both columns are interacted and supported to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the upper column structure to have two portions to sandwich the lower column) and modify to previous discussed structure (modified to the primary art’s upper/lower columns) so as to further improve the rotating structure of the modified structure. 
Hung in view of Sachen lacks teaching: fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate.
Hung2 teaches a stand structure allowed fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate. (at least fig 4, the lower column structure portion pointed by label 4 is the lower column which allow the arm portion, 5 and/or 51, to rotate while the lower column does not rotate.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modified, at least, the lower column with another rotation join) and modify to previous discussed structure (modify to the previous discussed lower column) so as to further increase more configuration flexibility of the modified structure. 

With regard claims 2, 11, Hung further disclosed the second arm is further coupled to a track (at least, the track 421/321 found in Fig 3;) of a retainer (the retainer structure with track) of the lower column, the rotation of the second arm being defined by the track (at least fig 4); and similarly in claim 11:  the second arm is further coupled to a track (at least, the track found in Fig 3-4;; a track can be found in the retainer which define the rotation of the second arm)  of a retainer, the rotation of the second arm being defined by the track (at least fig 3-6; Examiner consider the track defined, at least, the rotation angle, radius, range, and/or locations).
With regard claim 9, Hung further disclosed the rotation of the second arm is greater than 90 degrees (Fig 3-6).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US  20090134285) in view of Sachen (US 20040195471) and Hung (US 20150342351; Hung2) further in view of Oddsen (US 20040035987).
With regard claim 3, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the upper column comprising: an upper retainer coupled to the second arm by a top offset bolt; and a lower retainer coupled to the second arm by a bottom offset bolt, wherein the top and bottom offset bolts define the rotation axis.
Oddsen teaches: the upper column comprising: an upper retainer coupled to the second arm by a top offset bolt (Examiner consider: Fig 1, 116 is the upper retainer coupled to the arm by a top offset bolt 114; These offset bolts are offset from the center and pass through from top to the bottom, therefore, also coupled to the arm); and a lower retainer coupled to the second arm by a bottom offset bolt (at least fig 1, 210 and associated structure Examiner consider as the lower retainer coupled to the second arm by a bottom offset bolt; at least fig 1, the bolt on top of 210 fixed the whole structure of the column included the arm; therefore, Examiner consider as coupled to the arm by a bottom offset bolt), wherein the top and bottom offset bolts define the rotation axis (at least fig 1; Without these bolts, the structure will not secure and can’t be rotated around the rotation axis; therefore Examiner consider as the top and bottom offset bolts define the rotation axis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the discussed offset bolt, bottom offset bolt as discussed) and modify to previous discussed structure (modify to the primary art’s associate locations) so as to further secure the modified structure. 


Allowable Subject Matter
Claims 4-8, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 4, 12, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the monitor stand comprises a cap configured to be lowered, causing a skirt plate of the upper column to be lowered to a lowered position, to thereby lower a first lock pin into a specific one of a plurality lock holes of a retainer of the lower column and lock the monitor stand, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hung (US  20090134285) in view of Sachen (US 20040195471), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Amended claim 1 further recites "a first arm for coupling to a first monitor; a second arm for coupling to a second monitor; an upper column supporting the first and second arms." The Office Action references Fig. 3 of Huang as disclosing the first arm and second arm, and Figs. 3 and 4 and item 313 as disclosing the upper column. However, if item 313, the "first initial section," and the related item 31, the "first pivot portion," are individually or collectively understood to disclose an upper column, it is clear from Fig. 3 of Huang reproduced above that the upper column is only supporting a single arm, e.g., item 3, and not both a first arm and a second arm. Thus, Huang fails to teach or suggest an upper column that supports both a first arm and a second arm. Amended claim 1 also recites, "wherein the first arm, the second arm, and the upper column are configured to rotate around a rotation axis offset from a longitudinal center axis of the lower column to fold or unfold the monitor stand ….” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
In this case, Hung2 teaches a stand structure allowed fold or unfold the monitor stand between an open position and a closed position while the lower column does not rotate. (at least fig 4, the lower column structure portion pointed by label 4 is the lower column which allow the arm portion, 5 and/or 51, to rotate while the lower column does not rotate.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modified, at least, the lower column with another rotation join) and modify to previous discussed structure (modify to the previous discussed lower column) so as to further increase more configuration flexibility of the modified structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841